AO 93 t'
       Rev.11/13)SeazchandSeiznreWnrmnt(Page2)
                                                       Return
CaseNo.:                      Date andtim ewarrantexecuted:         Copy ofw an' antand hwentory leA with:
   1:19MJ107                   09/18/2019 10:40 am                   David Shaffer
Inventoa m adein thepresence of:
   TFO C.L.Parks
Inventoryofthepropertytakenandnameofanypersonts)seized:
   See attached Evi
                  dence Logdated 09-18-2019 re: Gold Ford Rangerpickup w/VA tagsW Z-6527 on Farnsworth Rd,
   Abingdon,VA



                                                                                       CLERKI
                                                                                            S OFFIGE U.
                                                                                                      S.DISI COURT
                                                                                             ATABINGDON,VA
                                                                                                  FILED

                                                                                              SEP 2i 2219
                                                                                            JU    G     LEY CLERK
                                                                                           BY:    .
                                                                                                 DEPU       E K




                                                     Certifiation


        Ideclaretmderpenalty ofperjury thatthisinventozy iscorrectandwasretllm edalongwiththeoriginnlwarranttothe
designatedjudge.


Date:          09/23/2019
                                                                            Exccutingo' ccr'
                                                                                           ssiv ature
                                                                       Brian Snedeker,SpecialAgent
                                                                              Printednamee d///le
                                                 %

                               /-                                                                       Z


                                                                        P          d
                Case 1:19-mj-00107-PMS Document 3 Filed 09/24/19 Page 1 of 2 Pageid#: 8
     -
     W                    -r
                          t       -
                                  O        -     -       n        x         w<       oN    uj          >     to      ju      -
                                                                                                                                     >
                                                                                                                                     o
                                           -     &                                                                                        H    r
                                                                                                                                               Q,   U
                                                                                                                                               o    m
                                                                                                                                     V    H
                                                                                                                                          R    p
                                                                                                                                                    e+
                                                                                                                                                    f:
                                                                                                                                          X
                                                                                                                                               x    *e
= >k.                                                                                                                                          o
>
=B& o
    :
    -jp.p
        mt
        Q'    .                   œ
                                  H =
                                  e  m
                                     H  =
                                        =
                                        <' =
                                           n
                                           l z
                                             s
                                             x   1
                                                 c
                                                 -
                                                 a '
                                                   . >
                                                     z
                                                     p  y
                                                        o o=
                                                          a H o
                                                              m.Z
                                                                j :
                                                                  s  s
                                                                     O
                                                                     -.l
                                                                       .
                                                                       u oY.
                                                                           a                                                              o
                                                                                                                                          %
                                                                                                                                               >
                                                                                                                                               **
                                                                                                                                                    &
                                                                                                                                                    D
                                  -  = r -     . m o =    s e.
                                                            = =
                                                              . a .. s a m
                                                                  s  g   m q                                                              C         I
ae
o v+o
    jkx                           >                                                                                                       >'
                                  s (j
                                     m m0- x x.  -   s. o
                                                        > s     o    a   ms                                                      .
                                                                                                                                                    *
= ; =                                   >    o   m        x:x        m j ,.o
                                                                           x..
                                                     .          z                              .

= o n'o
= w   >m                          o H
                                  =  rm o G& g s o $ G  o>0B =       sox ao z        x . y'            =             o .
                                                                                                                                          o
                                                                                                                                          m
                                                                                                                                                    &
o
= cw
   qo=            wa x
                     o            o        =
                                           x     v       X
                                                         a- a
                                                            p               o.       o
                                                                                     s. <
                                                                                        c v            H
                                                                                                       s           r
                                                                                                                   y.<j y
                                                                                                                        sxs
                                                                                                                                          >         r
bo1c  -qa
        o. v = g x x o m x .g ..                                                                                         o.               o
=
+'o c
= R R y cl   o
             =
             r =' o. s : s
               o  %
                  >  =
                     o   g.m
                           >
                           o o
                             a
                             o. a
                              .
                                x
                                x                                                                                  pj
                                                                                                                   y o o x
                                                                                                                       m
                                                                                                                       o
                                                                                                                       x o
                                                                                                                         g
                                                                                                                                     @
                                                                                                                                     &    c
                                                                                                                                          m
o:e. o.
     wx                                    o     mm -.            y                  q o (m            ux           .j               7.
                                                                                                                                     =    H
r
sg o= .o>
a         .
                                                  o
                                                  j ns            n
                                                                  o..                $ oj              j
                                                                                                       w           ..
                                                                                                                    u.
                                                                                                                    s
                                                                                                                    w j,. ox         =
                                                                                                                                     Q
m                 x u                            m .-             o                    a   s            :           o o g.
                                                                                                                         .           >
:n                x.
                   .o                             . x             >                    =   ,.           o.
 .

o w               =
                  +h o                           :                                                                    a    n
* H                  l                           n' B             x                  m.p   n.          -s            a       mx.
                                                              .


> o % BJ                                         m y c!'                                   m B'                      d .                  o
J3 nR
U                                                 m -
                                                  o   ? F                                  ; &                       D' H
                                                                                                                     o
j N. cpo w
         =                                       Qro :o                                    o  9                      = 1-                 fk
                                                                                                                                          %
oBF q r=
o
                      .                          m   =
                                                                                           m, ;
                                                                                           x  a                      =
                                                                                                                     r
                                                                                                                     .. =
                                                                                                                        w                 c
                                                                                                                                          =
     ?
     œ
     .
                  H
                  o0J
                    >                            =
                                                 : Up
                                                   . xQ                                    n:                                mx           M
     =o                                          o                                         T                                 X            >
                                                                                           -
                                                                                                                             N            R
                                                                                                                                          rp
                                                                                                                                          Qe
= > :'U
  -
o /
                                  F        1     >
                                                 -  F  FKQ   AO    U  U   U   U   U
     a >;
o o; K
p
                                  o
                                  a        >
                                           p     r  /  /   >   >   m
                                                 o; o; o;R o 5.o o S  m
                                                                   so J
                                                                      s o
                                                                          m   m & m
                                                                          s o s o
                                                                          S     vsS
     a            o o; s                       . a o   a o n:o n:o o    .   o   a                                                         =
oqo               be=
                    rx            q        q
                                           7     x       =        x '> c - c r m r = r x s-x x                                            H
%                 mw              .          .   a
                                                 n       o
                                                         n        n a o y o cot mr <a r
                                                                  o     .        .
                                                                                      m . r
                                                                                          m y r'
                                                                                              sNr s.

=
lo
  =
  w               x
                  nq
                    o             o
                                  z
                                  .
                                           x
                                           s
                                           s
                                                 <
                                                 u
                                                         <
                                                         u
                                                                  o r  q r q o   a
                                                                                 q
                                                                  o : : x x . x .x
                                                                                    o a
                                                                                      q a
                                                                                        eaa a
                                                                                            o a g
                                                                                                xq
                                                                                                  a                                                      V
o                                                                                              .                                                         n
= %
  =               p'm'
                  = v             R
                                  o        a
                                           m     c       c        a
                                                                    usos .       .
                                                                                      .
                                                                                      .
                                                                                          = .. ..
  =                 =                                                                     .   .   x
  o
  >               s
                  = o
                    >             o
                                  >        o
                                           o     =       =        =Q= :'Q= ;' =  o    =
                                                                                      o   =
                                                                                          o   =
                                                                                              o
                                                                                              x   =
                                                                                                  x
                                                                                                  o
     o            ''.< O
                                  uo '     -
                                           J
                                                                            >
                                                                            o
                                                                                     >
                                                                                     o
                                                                                           >
                                                                                           çm
                                                                                                       >
                                                                                                       V
                                                                                                             x
                                                                                                             rn      rn      O
     >            '
                  > n'
                    I r                    o
                                           %                                                                                                             Q
     o            x               =        =                                =R       =e
                                                                                      w.   j
                                                                                           &'          mj    l >.
                                                                                                             z. m
                                                                                                                 j m>.
                                                                                                                    j                     =              O
     >            /K              1        o                                %        %     >' =              tro     =       r
     =.+ $
         -.o
           g                      o        >                                ;        :     o           o     r       0+ o                 =
     :
     8 qs
        = = No.                                                             c>q (r
                                                                                 >Q cl
                                                                                     o c
                                                                                       l
                                                                                       o >
                                                                                         o 7
                                                                                           q cq
                                                                                              q                                           %
                                                                                                                                          fk
     >                    >              >F                                 R        R                       R               Q            Q.
     m                    q              a =w
     q                                   rn

                                  =        x     x       Y        =         =        ee                      ee      x               o
     x                    x R=             S     S R=             a
                                                                  =         R
                                                                            >. R
                                                                               >'          x
                                                                                           s           x
                                                                                                       s     >-
                                                                                                             a       x. x            >
     2.
     N                    2.
                          N  o             <
                                           rp    o;
                                                 o  o             o         o  o           o;          o;    o       s
                                                                                                                     o  s
                                                                                                                        o;           o
     0
     0.                   0                                                                a           a                     a       œ
                              .   o        >
                                           c     >
                                                 C       o        o         o        o     >           >     o       o       >       >
                                  1        o     o       1        7.        7.       P-    o
                                                                                           a           o     L       a       o
                                  tM                     L<       L<        t<       L<                      %<      w
                                                                                                                                     Vo

     =
     >                    M
                          '       Z        =             Z        Z         Z        Z                 r.    Z       Z               œ
                                                                                                                                     o
     a
     -                    -       R        > =
                                           a             R        9.        R        R Y               F     R       R  =            4.
     O
     =                     r      =        = %
                                           -             x        =         m        x %               %     =       =  %            o                    >
                                                                                                                                                         K
     v                    %-      2.
                                  x        xw r
                                           o             2.
                                                         x        ;
                                                                  x.        2.
                                                                            -        2. r
                                                                                     x                 e-
                                                                                                       o
                                                                                                       x*    2.
                                                                                                             x       2
                                                                                                                     x. M
                                                                                                                        r
                                                                                                                        m                                &
     R                     -
                           Q      rp
                                  =        R             o
                                                         =        o
                                                                  =         =
                                                                            o        rp
                                                                                     =                 rp
                                                                                                       M     a
                                                                                                             =       r:
                                                                                                                     R               M
                                                                                                                                                         o
                                                                                                                                     Y
                                                                                                                                     R
                                                                                                                                     D


                          Case 1:19-mj-00107-PMS Document 3 Filed 09/24/19 Page 2 of 2 Pageid#: 9
